        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 1 of 32 PageID: 1



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

WORLD WRESTLING
ENTERTAINMENT, INC.,                         Civil Action No.:
               Plaintiff,
                                             VERIFIED COMPLAINT FOR
                                             INJUNCTIVE RELIEF AND
        vs.                                  DEMAND FOR JURY TRIAL

JOHN AND JANE DOES 1-100,
and XYZ CORPORATIONS 1-100,

               Defendants.


         Plaintiff World Wrestling Entertainment, Inc. (“WWE”), by and through its

undersigned attorneys, alleges the following in support of its Complaint against

Defendants John and Jane Does and XYZ Corporations.

                                NATURE OF THE CASE

         1.     This is an action for trademark infringement, counterfeiting and

dilution under the Lanham Act, 15 U.S.C. § 1051, et seq., including the Trademark

Counterfeiting Act of 1984, 15 U.S.C. § 1116(d), and related state law claims for



303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 2 of 32 PageID: 2



trademark infringement, dilution and unfair competition occasioned by

Defendants’ unlawful manufacture, distribution and/or sale of counterfeit

merchandise bearing unauthorized copies of WWE’s registered and unregistered

trademarks and service marks. WWE brings this action to (i) protect its reputation

for selling merchandise of the highest quality and grade; (ii) prevent deception of

the consuming public by Defendants; (iii) retain control over the substantial

goodwill associated with the numerous registered and unregistered trademarks and

service marks being unlawfully exploited by Defendants; and (iv) avoid

irretrievably lost sales.

         2.    To achieve these goals, WWE, through an Ex Parte Motion for

Temporary Restraining Order; Order for Seizure of Counterfeit Marked Goods;

and Order to Show Cause Why a Preliminary Injunction Should Not Issue, seeks

an order from this Court authorizing the seizure of such counterfeit merchandise.

         3.    Specifically, WWE seeks injunctive relief to prevent Defendants from

unlawfully infringing WWE’s intellectual property rights through Defendants’

manufacture, distribution and/or sale of counterfeit merchandise bearing WWE’s

trademarks and the names or likenesses of its wrestlers during WWE’s

WrestleMania® 35 event and thereafter, at WWE live entertainment events during

its 2019-2020 tour (“WWE’s 2019-2020 Live Events”). WWE’s WrestleMania®

35 events will include events taking place in the East Rutherford, New Jersey area


                                          2
303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 3 of 32 PageID: 3



from April 5 through April 7, 2019, including, but not limited to, WWE’s

WrestleMania® 35 event at MetLife Stadium (the “WrestleMania® 35 Weekend

Events”).

                                       PARTIES

          4.     Plaintiff WWE is a Delaware corporation having its principal place of

business at 1241 East Main Street, Stamford, Connecticut 06902.

          5.     Defendants John and Jane Does and XYZ Corporations, whose

precise identities are not yet known to WWE, are individuals and entities who,

upon information and belief, have done and will be doing business in the District

of New Jersey, and/or are now conspiring and otherwise traveling to the District of

New Jersey and other WWE 2019-2020 Live Events listed in Exhibit 3 attached

hereto.        This Verified Complaint will be amended to include the names of

individuals and companies if and when they permit themselves to be identified.

          6.     Upon information and belief, Defendants are acting in concert and

active participation with each other in connection with the wrongful acts alleged

below.

                            JURISDICTION AND VENUE

         7.      This Court has personal jurisdiction over the Defendants because they

reside in and/or have transacted or will be transacting business in this State, and

have caused harm or tortious injury in this State by acts within this State. Upon


                                            3
303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 4 of 32 PageID: 4



information and belief, all Defendants are individuals and entities who will be

present in the District of New Jersey in connection with the claims asserted below

and/or who, at all times relevant hereto, have done and will be doing business in

the District of New Jersey.

         8.    This Court has subject matter jurisdiction over this action pursuant to

15 U.S.C. § 1121 and 28 U.S.C. § 1338(a) and (b). This Court has supplemental

jurisdiction, pursuant to 28 U.S.C. § 1367(a), with respect to the state law claims

asserted herein.

         9.    This Court is an appropriate venue for this action under 28 U.S.C. §

1391(a)(2), because a substantial part of the events giving rise to WWE’s request

for relief will occur in this district.

                             FACTUAL BACKGROUND

A.       WWE’s Business And Marks

         10.    Since at least as early as February 1983, WWE, first doing business

as the “World Wrestling Federation” and now doing business as “World Wrestling

Entertainment,” has provided to the public live and televised wrestling-based

sports entertainment events and services (the “WWE Wrestling Services”). In

connection therewith, WWE has used, advertised, publicized and presented the

WWE Wrestling Services, and related souvenirs, merchandise and other products

(“WWE Merchandise”) under its WORLD WRESTLING ENTERTAINMENT®


                                           4
303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 5 of 32 PageID: 5



mark and certain other service marks and trademarks (collectively, the “WWE

Marks”). A listing of those WWE Marks, both currently pending or registered

with the United States Patent and Trademark Office and unregistered but

exclusively owned or controlled by WWE, is set forth in Exhibits 1 and 2 hereto,

respectively. Among the marks most important to this action are:

Mark                                         U.S. Trademark Registration Nos.

WORLD WRESTLING                              2,818,358; 2,772,677; 2,757,599;
                                             2,754,499; 2,870,426; 2,902,203;
ENTERTAINMENT                                2,917,910; 3,585,170; 3,585,171

WWE                                          2,772,683; 3,056,074; 3,541,936;
                                             4,451,697; 3,538,710; 3,489,357;
                                             3,412,176; 3,412,177; 3,541,956;
                                             3,621,017
WWE Logos                                    4,735,547; 4,731,795; 4,735,546;
                                             4,625,255; 4,727,923; 4,675,657;
                                             4,538,209; 4,689,839; 4,689,835;
                                             4,538,210; 4,614,144; 4,645,471;
                                             4,552,144; 2,757,596; 2,754,495;
                                             2,846,450; 2,799,228; 2,751,436;
                                             2,757,597; 2,765,751; 2,751,437;
                                             4,756,090; 3,412,169; 3,412,170;
                                             3,691,588; 4,220,594; 5,291,266
WRESTLEMANIA                                 1,432,884; 1,863,534; 2,625,125;
                                             2,881,508; 3,351,858; 3,351,859;
                                             3,727,338; 3,727,339; 4,285,112;
                                             4,780,778; 4,923,842; 5,094,698


The WWE Marks are well known to the public and have come to identify WWE to

the public as the genuine source and sponsor of WWE Wrestling Services and



                                         5
303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 6 of 32 PageID: 6



WWE Merchandise. WWE exclusively owns or controls all right, title and interest

in the names, likenesses and rights of publicity for its current wrestlers.

         11.   WWE’s 2019-2020 Live Events are a multi-city presentation of live

wrestling entertainment events throughout the United States and in many other

cities throughout the world. The itinerary of WWE’s 2019-2020 Live Events is

attached hereto as Exhibit 3. Most major U.S. cities will have a WWE live event

appear in their city at least once or twice a year. WWE’s 2019-2020 Live Events

include all of the following types of programs: (1) live, pay-per-view events; (2)

live, nationally-televised shows; and (3) live, non-televised events known as

“house shows.”      In addition to generating revenues through ticket sales and

promoting its pay-per-view events, WWE sells a significant portion of WWE

Merchandise at its 2019-2020 Live Events.

         12.   WWE presents WORLD WRESTLING ENTERTAINMENT® pay-

per-view events throughout the calendar year. WWE’s annual marquee pay-per-

view event is called “WrestleMania®” which sells for approximately $60 per view

through WWE’s cable and satellite providers and is offered to subscribers of the

WWE Network. WrestleMania® is considered one of the “Big Four” original

annual WWE pay-per-view events, along with SummerSlam®, Royal Rumble® and

Survivor Series®.




                                           6
303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 7 of 32 PageID: 7



         13.   WWE’s pay-per-view events are the biggest wrestling events of the

year for WWE and offer an occasion for, inter alia, determining and crowning

WWE’s various champions and/or elucidating the various story lines developed by

WWE throughout the year.         These live pay-per-view events are extensively

promoted and widely attended and viewed.

         14.   For example, WrestleMania® 32 occurred at AT&T Stadium in

Arlington, Texas drew a crowd of 101,763 from all 50 states and 35 countries, and

was viewed by 1.82 million subscribers through the WWE Network. Moreover,

WrestleMania® 32 was mentioned 2.5 million times on Twitter during the day of

the broadcast. WrestleMania® 33 at Camping World Stadium in Orlando, Florida

drew an attendance of 75,245 and was the most-watched WrestleMania® history,

reaching a record 1.95 million global households on the WWE Network alone.

WrestleMania® 34 at the Mercedes-Benz Superdome in New Orleans, Louisiana

drew a sold-out crowd of 78,133 spectators from all 50 states as well as 67 foreign

countries.

         15.   WWE’s WrestleMania® also has drawn record merchandise sales for

the venues. For example, WrestleMania® 32 grossed $17.3 million, making it the

highest grossing live event in WWE history. WrestleMania® 32 also generated a

record-breaking $4.55 million in WrestleMania® merchandise revenue, an increase

of 37 percent, or $1.2 million, from WrestleMania® 31. WrestleMania® 33


                                         7
303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 8 of 32 PageID: 8



generated $14.5 million in revenue, breaking every Camping World Stadium

record. WrestleMania® 34 grossed $14.1 million, making it the Mercedes-Benz

Superdome’s highest grossing entertainment event.

          16. In addition to its pay-per-view events, WWE currently presents two

weekly WWE programs called “RAW®” and “Smackdown®” that feature wrestling

entertainment programming every Monday and Tuesday night nationwide on the

USA Network cable television channel.

          17. In or around February 2014, WWE launched the WWE Network, a

24/7 direct-to-consumer online video-streaming        network    with   scheduled

programming and a massive video-on-demand library. The WWE Network is

available in over 180 countries and territories and has over 1.5 million paid

subscribers. The WWE Network carries all of WWE’s pay-per-view events as

well as original programming.      WWE also provides subscribers to the WWE

Network with “on demand” access to a massive and continuously growing video

library of historical pay-per-view events and television programs from WWE and

its predecessors as well as footage that WWE has acquired from third party

wrestling promotions. Each year, more than 7,000 hours of WWE programming

can be seen in 650 million homes in more than 180 countries and territories and 35

languages.




                                         8
303147540 v1
        Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 9 of 32 PageID: 9



          18. WWE also syndicates its video content on Hulu and YouTube

including full length episodes and clips of “RAW®,” “Smackdown®” and a variety

of classic content and original short-form webisodes.

         19.   At its Live Events, in retail stores nationwide and via on-line, WWE

sells a large variety of WWE Merchandise featuring the WWE Marks. The WWE

Merchandise typically displays prominently the name and logo of the company, the

WWE Marks, its events, its programs, and/or the wrestlers and other personalities

involved with the events and programs. Examples of WWE Merchandise include

without limitation, T-shirts, jerseys, sweatshirts, caps, hats, belts, wrestling masks,

sunglasses, key rings, action figures, posters, and DVDs.

B.       Counterfeiting At Previous Live Events

          20. For many years, WWE has sold WWE Merchandise at and in

connection with its live events. WWE’s venue merchandise business consists of

the design, sourcing, marketing and distribution of numerous WWE-branded

products, such as t-shirts, caps and other novelty items, all of which feature

WWE’s trademarks, Superstars, Divas and/or logos, including WORLD

WRESTLING ENTERTAINMENT®, WWE®, the WWE® logo, and/or one or a

number of other WWE Marks included in Exhibits 1 and 2 hereto. In 2018, venue

merchandise net revenues were approximately $22 million.




                                          9
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 10 of 32 PageID: 10



          21. WWE Merchandise is of the highest quality and grade. These genuine

goods are currently being sold only at authorized locations throughout the United

States including, but not limited to, WWE live event venues and retail stores in the

District of New Jersey, as well as authorized online retail stores such as WWE’s e-

commerce website at www.shop.wwe.com.

          22. Based upon information and belief, WWE’s past experiences and its

investigation into this matter, WWE asserts that Defendants, alone and in

conjunction with other, similarly situated individuals and entities, specifically

numerous peddlers and manufacturing and distribution entities, will be attempting

to sell or distribute counterfeit goods at or near WWE’s 2019-2020 Live Events

that are of inferior quality to those goods WWE sells and licenses for sale. These

goods, which are marked with imitations or counterfeits of the WWE Marks,

include, inter alia, T-shirts, sweatshirts, caps, wrestling masks, DVDs, posters, and

other souvenirs, merchandise and memorabilia (“Counterfeit Merchandise”). In

addition, the merchandise sold by Defendants not only is counterfeit but the

merchandise also threatens public safety. Based on past experience, there are

concerns about the quality of the counterfeit goods, such as the flammability level

of the ink used to print the t-shirts, and the safety of the design of other goods,

including wrestling face masks.




                                         10
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 11 of 32 PageID: 11



          23. For example, at WWE’s WrestleMania® 27 events, held on March 30

through April 4, 2011, in Atlanta, Georgia, WWE encountered an untold number

of individuals, who came from all over the United States, distributing and selling

Counterfeit Merchandise. With the aid of an ex parte TRO and seizure order

granted by the United States District Court for the Northern District of Georgia,

WWE was able to gain some measure of control over such counterfeiting by

seizing more than 3,000 counterfeit t-shirts during the WrestleMania® 27 weekend

events. The t-shirts were being sold for at least $10 per shirt.

          24. At the WrestleMania® 28 events in Miami, Florida in 2012, WWE

again encountered numerous counterfeiters from various states selling bootleg

merchandise. In the course of enforcing an ex parte TRO and seizure order issued

by the United States District Court for the Southern District of Florida, WWE

seized hundreds of counterfeit shirts. Most of those shirts were child-sized and

emitted a strong unknown chemical odor, which further increases and heightens

the public safety concern.

          25. Evidencing and confirming the coordinated nature of Defendants’

illegal activities, two of the counterfeiters who were served in Miami, Florida in

2012 had previously been served at WrestleMania® 24 in Orlando, Florida in 2008

pursuant to an ex parte TRO and seizure order. In addition, as described in more

detail below, two of the defendants who were served in Miami, Florida in 2012


                                          11
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 12 of 32 PageID: 12



were served again in New Orleans, Louisiana in 2014. These facts establish

Defendants complete disregard for the law and their intent to follow WWE Live

Events around the United States.

         26.    In 2013, WWE’s WrestleMania® 29 was held in this District in East

Rutherford, New Jersey. WWE again encountered numerous counterfeiters from

various states selling bootleg merchandise. In the course of enforcing an ex parte

TRO and seizure order issued by this Court, WWE seized thousands of counterfeit

T-shirts, DVDs, action figures and posterboards. WWE also obtained a consented

to permanent injunction against one of the counterfeiters that WWE served in

connection with the court’s TRO and seizure order.

         27.   In 2014, WWE’s WrestleMania® 30 events were held in New Orleans,

Louisiana. Initially, the United States District Court for the Eastern District of

Louisiana denied WWE’s request for an ex parte TRO and seizure order on the

ground that WWE had not pleaded sufficient specific facts about the unknown

counterfeiters’ identities. WWE appealed that order and the Court of Appeals for

the Fifth Circuit vacated the decision and held that WWE, based upon similar

allegations to those alleged here, had established its entitlement to a TRO and

Seizure Order.

         28.   Without the benefit of a TRO and seizure order, WWE’s ability to

combat counterfeit sales was significantly hampered. However, WWE was able to


                                        12
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 13 of 32 PageID: 13



identify the putative names of four individuals who were caught selling counterfeit

merchandise.      WWE was not able to obtain contact information for all four

individuals, and the contact information it did obtain turned out to be false.

         29.   WWE filed two amended Motions for TRO and Seizure Order against

the four identified individuals, which the United States District Court for the

Eastern District of Louisiana granted. As alleged above, two of the identified

individuals had been previously served in Miami in 2012 pursuant to an ex parte

TRO and seizure order granted by the Southern District of Florida in connection

with WrestleMania® 28.        The individuals did not participate in the Southern

District of Florida proceeding and likewise failed to return process or enter an

appearance in the Eastern District of Louisiana’s proceeding.

         30.   In 2015, WWE obtained and enforced an ex parte TRO and seizure

order issued by the United States District Court for the Northern District of

California at the WrestleMania® 31 events in San Jose and Santa Clara, California.

In connection with the Northern District of California’s order, WWE served

several counterfeiters and seized their counterfeit merchandise.            After the

WrestleMania® 31 events, WWE entered into a settlement agreement that

permanently enjoined three of the named counterfeiters.

         31.   In 2016, the United States District Court for the Northern District of

Texas issued WWE an ex parte TRO and seizure order for WWE’s WrestleMania®


                                          13
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 14 of 32 PageID: 14



32 events in Dallas and Arlington, Texas.        With the assistance of local law

enforcement, WWE was able to obtain the names of several counterfeiters and

obtained a permanent injunction against two of the counterfeiters that WWE served

in connection with the court’s TRO and seizure order.

         32.   In 2017, the United States District Court for the Middle District of

Florida issued WWE an ex parte TRO and seizure order for WWE’s

WrestleMania® 33 events in Orlando, Florida. Pursuant to the court’s order, WWE

seized hundreds of counterfeit items and served four individuals, including one

individual who had traveled nearly 500 miles from Canton, Georgia.

         33.   In 2018, the United States District Court for the Eastern District of

Louisiana issued WWE an ex parte TRO and seizure order for WWE’s

WrestleMania® 34 events in New Orleans, Louisiana. However, due to the large

police presence, WWE did not serve any bootleggers. Thereafter, WWE dismissed

the case without prejudice and without moving for any additional relief from the

court.

         34.   Since WWE’s WrestleMania® 34 events, WWE has continued to

encounter counterfeiters at its Live Events. For instance, on July 8, 2018, WWE

encountered numerous counterfeiters at the WWE RAW® event held in Bridgeport,

CT at the Webster Bank Arena. These counterfeiters were selling “WWE® Live

SummerSlam Heatwave Tour 2018” shirts that displayed counterfeit WWE Marks


                                          14
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 15 of 32 PageID: 15



on the front and a list of WWE event locations on the back. A few weeks later, the

identical counterfeit merchandise was being sold at a WWE live event held in

Brooklyn, NY at the Barclays Center.

         35.   Similarly, on January 8, 2019, WWE encountered counterfeit

merchandise at its WWE Smackdown® Live event held in Jacksonville, FL at

Jacksonville Veterans Memorial Arena. The counterfeit merchandise consisted of

“WWE® Live” shirts that displayed counterfeit WWE Marks and Superstars on the

front and a list of WWE® Live events on the back.            A week later, WWE

encountered similar counterfeit merchandise its WWE® Live event held in

Louisiana, Kentucky at the Rupp Arena. The counterfeit merchandise in Kentucky

was similar to that found in Florida in that the merchandise displayed “WWE®

Live” with counterfeit WWE Marks and Superstars on the front and a list of

WWE® Live events on the back, including listing the WrestleMania® 35 event in

East Rutherford, New Jersey. In addition, the individuals who were selling the

counterfeit merchandise in Kentucky also were selling WWE counterfeit

merchandise in West Virginia three days earlier. Based on these experiences and

WWE’s prior experience, WWE believes and asserts that Defendants have and will

continue to sell this Counterfeit Merchandise and others like it in this District and

across the United States.




                                         15
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 16 of 32 PageID: 16



         36.   At no time has WWE authorized Defendants to manufacture,

distribute, offer for sale or sell any Counterfeit Merchandise, nor any WWE

Merchandise or goods or materials bearing the WWE Marks not specifically

licensed and approved by WWE.

         37.   Based upon its investigation into the matter, and as described more

fully in the Declaration of Lauren Dienes-Middlen, Esq., WWE has observed that

the design, materials and quality of most of the Counterfeit Merchandise being

distributed and sold at WWE live events throughout the United States is poor and

uniform from event to event and city to city. As set forth above, WWE has

encountered Counterfeit Merchandise that lists multiple WWE live events making

it easy for such merchandise to be sold from venue to venue. Based in part on this

uniformity, WWE believes and avers that Defendants distributing and selling

Counterfeit Merchandise are part of a concerted operation that travels and works

together from venue to venue to sell unauthorized Counterfeit Merchandise likely

acquired from common sources of manufacture.              Many of the individual

Defendants sell the same Counterfeit Merchandise in different cities. Groups of

these individuals travel together from event to event, including in the District of

New Jersey.

         38.   Thus, without the aid of a federal court order authorizing seizure of

Counterfeit Merchandise, WWE is unable to combat the network of individuals


                                          16
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 17 of 32 PageID: 17



and entities distributing and selling unauthorized Counterfeit Merchandise at

WWE’s WrestleMania® 35 event and its 2019-2020 Live Events and is effectively

rendered unable to protect its rights, and the rights of the consuming public, against

the unauthorized and unlawful distribution and sale of Counterfeit Merchandise at

WWE’s WrestleMania® 35 events and other 2019-2020 Live Events.

         39.   As demonstrated by the Dienes-Middlen Declaration, throughout the

past several years of WWE live events, WWE has encountered numerous sellers of

Counterfeit Merchandise at various locations throughout the United States.

         40.   During the course of WWE’s enforcement of TROs, Seizure Orders

and preliminary injunctions entered by this Court and others (see ¶¶ 21-31), WWE

has been able to eliminate thousands of counterfeit T-shirts, caps, wrestling masks,

posters, DVDs, pictures and other items of Counterfeit Merchandise marked with

imitations of the WWE Marks and sold to WWE’s loyal fans. As a result of

WWE’s ability to seize Counterfeit Merchandise, WWE was able to avoid some

lost sales and, more importantly, lessen the irreparable injury to WWE’s reputation

and goodwill with the consuming public that is caused by Defendants’ illegal

conduct.       In addition, as a result of WWE’s ability to seize Counterfeit

Merchandise, WWE was able to protect the safety of the public, including children,

against potential harmful effects of such uncontrolled, inferior and potentially

dangerous goods.


                                         17
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 18 of 32 PageID: 18



         41.   Pursuant to past TROs, Seizure Orders and preliminary injunctions,

WWE has posted a bond and proceeded at all times with the utmost caution in

seizing only those goods that WWE’s enforcement team determined to be

Counterfeit Merchandise.      WWE has enforced the TROs, Seizure Orders and

preliminary injunctions in a manner designed to protect its trademarks and service

marks without compromising any rights Defendants may have.

         42.   Many of the individuals served under these prior TROs, Seizure

Orders and preliminary injunctions refused to identify themselves, refused to

accept service, or both. In addition, with respect to those that do not accept

service, many of them provide fake identification. Moreover, none of the

Defendants in those actions came forward with objections to the court. Such

behavior is typical of counterfeiters who distribute and sell unauthorized

merchandise at live entertainment events.

         43.   The TROs, Seizure Orders and preliminary injunctions issued in the

past enabled WWE to effectively police distribution and sale of Counterfeit

Merchandise throughout WWE’s live events.           Defendants’ conduct, however,

represents a continuing problem, not yet abated, and the only effective relief

available to WWE is the ex parte seizure process.

         44.   Without the ability to seize Counterfeit Merchandise at and near the

WrestleMania® 35 Weekend Events in the East Rutherford, New Jersey area from


                                         18
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 19 of 32 PageID: 19



April 5 through April 7, 2019 and thereafter at WWE’s 2019-2020 Live Event

venues, WWE stands (i) to lose merchandise sales; (ii) to suffer incalculable,

irreparable damage to its reputation and goodwill; and (iii) to lose the ability to

protect the safety of WWE’s fans -- who specifically decide to buy tickets and

attend WWE’s live events -- against potential harmful effects of the inferior and

potentially dangerous Counterfeit Merchandise sold right outside WWE’s live

events.

C.       Expected Counterfeiting at WrestleMania® 35 Weekend Events in the
         East Rutherford Area and Elsewhere

         45.   WWE’s WrestleMania® 35 Weekend Events are scheduled for April

5, 2019 through April 7, 2019.1 The events include, but are not limited to, WWE’s

WrestleMania® 35 event at MetLife Stadium. WWE’s 2019-2020 Live Events will

proceed throughout the United States according to the schedule attached hereto as

Exhibit 3.

         46.   WWE has heavily advertised and promoted its WrestleMania® 35

Weekend Events and remaining 2019-2020 Live Events, and will continue to

advertise and promote heavily these events using the WWE Marks.


1
  WWE will be hosting additional WrestleMania® 35 weekend events in New
York, including WWE’s NXT Blacklist, WWE’s NXT Takeover New York,
WWE’s Hall of Fame Brooklyn, WWE’s RAW Brooklyn, and WWE’s
Smackdown Brooklyn. However, WWE’s request for a TRO is limited to events
that will take place in this District including WrestleMania® 35 at MetLife Stadium
in East Rutherford, New Jersey.
                                        19
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 20 of 32 PageID: 20



         47.   As demonstrated herein, the only effective means of protecting

WWE’s trademarks and service marks from unlawful counterfeiting by Defendants

at WWE’s 2019-2020 Live Events is through the ex parte seizure process, which

provides WWE with the ability to fight against unlawful counterfeiting.             To

maintain any meaningful defense against the unlawful distribution and sale by

Defendants of Counterfeit Merchandise at WWE’s 2019-2020 Live Events, which

is an ongoing problem inherent in the live entertainment industry, WWE must be

allowed to proceed with the ex parte seizure process.

         48.   Indeed, Defendants are habitual “repeat offenders” who refuse to

identify themselves or accept service, much less appear in court in connection with

the seizure of their unlawful goods. Aware of the illegality of their activities, these

individuals and groups, if caught, will quickly hide or dispose of their Counterfeit

Merchandise, or load it into a waiting vehicle and lock the vehicle or drive it away.

Most sellers have only a small number of items at any given time and their supply

is replenished after being seized by WWE. In fact, WWE has encountered this

exact modus operandi consistently over the years. Thus, Defendants are organized

and acting in concert with one another and are making a conscious effort to hide

their identities.

         49.   Defendants are without offices, identification, licenses or addresses.

In this manner, they can avoid having to respond to an ordinary civil lawsuit and


                                          20
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 21 of 32 PageID: 21



thus are essentially immune from an injunction unless it is accompanied by

authority to seize Counterfeit Merchandise.

         50.   For example, through the enforcement of ex parte TROs, Seizure

Orders and preliminary injunctions, WWE has attempted to serve hundreds of

counterfeiters and has seized thousands of items of Counterfeit Merchandise. Most

of the apprehended counterfeiters, who not only appear at the venues where the

event is occurring but also in the parking areas at the venues and on the roads that

led to the venues, refused to identify themselves and refused to accept service, and

none of them came forward to respond formally in court. WWE would welcome

their appearances in court, as it would permit WWE to identify the bootleggers,

take discovery from them, discover their manufacturing and printing sources and

pursue them for money damages.

         51.   Defendant bootleggers will continue, undaunted, to attempt to peddle

Counterfeit Merchandise at WWE’s 2019-2020 Live Events, and WWE’s only

means of keeping their conduct under control is through the ex parte seizure

process.

         52.   Based upon the foregoing, and based upon its experience enforcing

earlier TROs, Seizure Orders and preliminary injunctions as explained in the

Dienes-Middlen Declaration, WWE believes and therefore avers that Defendants

will follow WWE’s 2019-2020 Live Events from city to city, throughout the


                                         21
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 22 of 32 PageID: 22



country, selling Counterfeit Merchandise. Defendants constitute bootlegging rings

that operate in this District by obtaining Counterfeit Merchandise from a small

number of manufacturers.

         53.   On information and belief, Defendants will be selling Counterfeit

Merchandise at the WrestleMania® 35 Weekend Events and will continue to

attempt to sell Counterfeit WWE Merchandise at WWE’s 2019-2020 Live Events.

         54.   Ex parte seizure relief is thus essential if WWE is to maintain a

defense against and effectively police the unlawful activities of Defendants at the

WWE 2019-2020 Live Events, including at the WrestleMania® 35 Weekend

Events in the East Rutherford, New Jersey area. Without such relief, WWE will

have no effective remedy against Defendants’ continued distribution and sale of

Counterfeit Merchandise that infringes WWE’s registered and unregistered

trademarks and service marks, threatens lost sales in untold dollars, deceives the

consuming public into mistakenly believing they are purchasing authorized,

licensed, high quality goods, and poses a potential safety risk because of the

inability for WWE to control the quality of the materials used by the bootleggers.

D.       Irreparable Harm to WWE

         55.   Defendants’ use of counterfeits of the WWE Marks on the Counterfeit

Merchandise will deceive the consuming public into believing that they are

purchasing genuine goods which have been manufactured, authorized, or approved


                                         22
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 23 of 32 PageID: 23



by WWE, and will likely cause confusion and mistake in that consumers are likely

to assume that WWE has manufactured, authorized, or approved the Counterfeit

Merchandise sold by Defendants.

         56.     In addition to causing WWE to suffer incalculable, irrecoverable and

irreparable lost sales, Defendants’ manufacture, distribution and sale of inferior

quality Counterfeit Merchandise displaying the WWE Marks will irreparably

injure WWE’s reputation for the manufacture and sale of the highest quality

souvenirs, merchandise, and memorabilia and poses a potential safety risk to the

public because WWE is unable to control the quality of the materials used by the

bootleggers. Indeed, there is no way to know the quality of the counterfeit goods,

such as the flammability level of the ink used to print the t-shirts and the safety of

the design of other goods, such as wrestling masks, that previously have been

seized.        For example, much of the counterfeit merchandise seized at prior

WrestleMania® events consisted of child-sized t-shirts and emitted a strong

unknown chemical odor, which further increases and heightens the public safety

concern.

         57.     Based on WWE’s prior encounters with sellers of Counterfeit

Merchandise at live events, other WWE events, and in the retail and wholesale

distribution context, on information and belief, WWE alleges that, if Defendants

are notified that WWE has filed this lawsuit and has filed a Motion for TRO,


                                           23
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 24 of 32 PageID: 24



Defendants will cause the unauthorized Counterfeit Merchandise to be dispersed

and, thereafter, sold at other locations on or near the premises of the event arenas

or elsewhere with the result that WWE will be unable to obtain an effective

remedy for Defendants’ wrongful conduct.

                                   COUNT I
                   Trademark Infringement (Registered Marks)

         58.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         59.   The WWE Marks on WWE Merchandise have become well and

favorably known to consumers throughout the United States, including New

Jersey, as an indication of goods emanating from or authorized by a single source,

i.e., WWE.

         60.   Defendants’ use of counterfeits of the WWE Marks on the Counterfeit

Merchandise constitutes infringement of WWE’s registered trademarks in violation

of § 32 of the Lanham Act, 15 U.S.C. § 1114.

         61.   The threat of the loss of WWE’s right to control the use of its marks

and the reputation of its goods is real and substantial. This loss is further enhanced

by the inferior quality of Defendants’ Counterfeit Merchandise.

         62.   Defendants’ acts described herein will infringe the WWE Marks, will

injure WWE’s business, reputation, and goodwill, and unless restrained and



                                          24
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 25 of 32 PageID: 25



enjoined will continue to do so, all to WWE’s monetary damage and irreparable

harm.


                                   COUNT II
                      Trademark Infringement (Unregistered
                      Marks) And False Designation Of Origin

         63.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         64.   Defendants’ use of the WWE Marks on the Counterfeit Merchandise

constitutes infringement of WWE’s unregistered trademarks in violation of § 43(a)

of the Lanham Act, 15 U.S.C. § 1125(a).

         65.   Defendants’ use of the WWE Marks on the Counterfeit Merchandise

creates a false designation of origin and a false representation of Defendants’

goods, all in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

         66.   The threat of the loss of WWE’s right to control the use of its marks

and the reputation of its goods is real and substantial. This loss is further enhanced

by the inferior quality of Defendants’ Counterfeit Merchandise.

         67.   Defendants’ acts described herein will infringe the WWE Marks, will

injure WWE’s business, reputation, and goodwill, and unless restrained and

enjoined, will continue to do so, all to WWE’s monetary damage and irreparable

harm.



                                          25
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 26 of 32 PageID: 26




                                    COUNT III
                            Federal Trademark Dilution

         68.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         69.   As a result of the duration and extent of WWE’s use and promotion of

the WWE Marks, at least WWE®, WWE® logo, Raw®, Smackdown®,

WrestleMania®, SummerSlam®, Royal Rumble®, Survivor Series® and names and

likenesses of several of its current wrestlers are famous and highly distinctive.

         70.   Defendants are making commercial use of these WWE marks in

interstate commerce.

         71.   Defendants’ use began long after these WWE marks became famous.

         72.   Defendants’ use of these WWE marks dilutes the distinctive quality of

the marks by diminishing the capacity of the marks to identify and distinguish

WWE’s goods and services, in violation of § 43(c) of the Lanham Act, 15 U.S.C. §

1125(c).

         73.   Defendants willfully intended to trade on WWE’s reputation and

goodwill, and to cause dilution of WWE’s famous marks.

         74.   Defendants’ conduct has caused and continues to cause WWE

immediate and irreparable injury. WWE lacks an adequate remedy at law.




                                          26
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 27 of 32 PageID: 27




                                    COUNT IV
                          Trafficking In Counterfeit Goods

         75.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         76.   Defendants’ souvenirs, merchandise, and memorabilia constitute

goods bearing counterfeit marks.        Defendants have trafficked these goods in

violation of the Trademark Counterfeiting Act of 1984, 15 U.S.C. § 1116(d) and

unless restrained and enjoined, will continue to traffic these goods, all to WWE’s

monetary damage and irreparable harm.

                                   COUNT V
                           Trademark Infringement and
                    Unfair Competition, Under New Jersey Law

         77.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         78.   The WWE Marks are marks valid at common law.

         79.   Defendants’ unauthorized use of the WWE Marks is likely to cause

confusion, or mistake or to deceive as to the source of Defendants’ goods and

services, which constitutes trademark infringement and dilution under the common

law of New Jersey.

         80.   Defendants’ unauthorized use of the WWE Marks constitutes

trademark infringement, trademark dilution and unfair competition under New



                                          27
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 28 of 32 PageID: 28



Jersey common law and the New Jersey unfair competition statute, N.J. Stat. Ann.

§ 56:4-1.

                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiff World Wrestling Entertainment, Inc. respectfully

prays:

         1.    That this Court grant a temporary restraining order and a preliminary

and permanent injunction enjoining Defendants and each of his, her, or their

partners, associates, agents, servants, and employees, and all other bootleggers

acting in concert therewith or having knowledge thereof, from manufacturing,

distributing, offering for sale or selling Counterfeit Merchandise.

         2.    That this Court order that all Counterfeit Merchandise and any records

documenting the manufacture, sale, or distribution of Counterfeit Merchandise,

found in the possession, custody, or control of Defendants be seized until a hearing

can be held before this Court to determine the disposition of any goods so seized.

         3.    That Defendants be required to account to and reimburse WWE for

any and all profits which Defendants have derived from the sale of any Counterfeit

Merchandise and for any and all damages which WWE has sustained by reason of

the acts complained of herein, or statutory damages.

         4.    That Defendants be required to pay treble the amount of any profits

derived from the sale of any Counterfeit Merchandise.


                                          28
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 29 of 32 PageID: 29



         5.    That this Court award WWE its cost and reasonable attorneys’ fees in

this action.

         6.    That this Court grant such other and further relief as it deems just and

appropriate under the circumstances.

                            DEMAND FOR JURY TRIAL

         Plaintiff World Wrestling Entertainment, Inc. hereby demands a trial by jury

of all issues so triable.

                            Respectfully Submitted,

                            /s/ Loly G. Tor
                            Loly G. Tor
                            K&L Gates LLP
                            One Newark Center, Tenth Floor
                            Newark, NJ 07102
                            Telephone: (973) 848-4026
                            Fax: (973) 848-4001
                            E-mail: loly.tor@klgates.com

                            Jerry S. McDevitt (pro hac vice motion to be filed)
                            E-mail: jerry.mcdevitt@klgates.com
                            Curtis B. Krasik (pro hac vice motion to be filed)
                            E-mail: curtis.krasik@klgates.com
                            Christopher M. Verdini (pro hac vice motion to be filed)
                            E-mail: christopher.verdini@klgates.com
                            K&L Gates LLP
                            K&L Gates Center
                            210 Sixth Ave.
                            Pittsburgh, Pennsylvania 15222
                            Telephone: (412) 355-6500
                            Facsimile: (412) 355-6501
                            Attorneys for World Wrestling Entertainment, Inc.

Dated: March 28, 2019

                                           29
303147540 v1
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 30 of 32 PageID: 30




                                  VERIFICATION

         I am Senior Vice President, Assistant General Counsel - Intellectual

Property, Business and Legal Affairs of Plaintiff World Wrestling Entertainment,

Inc. The allegations in the foregoing Complaint that relate or refer to World

Wrestling Entertainment, Inc. are true to my own knowledge and as to those

allegations that relate or refer to Defendants’ activities and that are alleged upon

information and belief, I believe them to be true. I verify under penalty of perjury

that the foregoing is true and correct.




                                           30
303147540 v1
Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 31 of 32 PageID: 31




                                31
      Case 2:19-cv-09039 Document 1 Filed 03/28/19 Page 32 of 32 PageID: 32




                       LOCAL RULE 11.2 CERTIFICATION

         I certify that the matter in controversy in this action currently is not known

to me to be the subject of any other action pending in any Court or of any pending

arbitration or administrative proceeding. The matter in controversy in this action

was previously before the United States District Court for the District of New

Jersey in the action styled World Wrestling Entertainment, Inc. v. John Does 1-

100, Case No. 13-01918-SRC-CLW.

Dated: March 28, 2019                          s/ Loly G. Tor
                                               Loly G. Tor




303147540 v1                            32
